

115 HR 3685 IH: Radio Consumer Protection Act of 2017
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3685IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Mr. Flores (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish an additional fund in the Treasury to reimburse costs incurred by terrestrial radio
			 stations as a result of the reorganization of broadcast television
			 spectrum, and for other purposes.
	
 1.Short titleThis Act may be cited as the Radio Consumer Protection Act of 2017. 2.Radio Consumer Protection Fund (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Radio Consumer Protection Fund.
 (b)Authorization of AppropriationsThere are authorized to be appropriated to the Radio Consumer Protection Fund such sums as may be necessary to carry out the purposes of the Radio Consumer Protection Fund.
 (c)Purposes; availability of fundsAmounts in the Radio Consumer Protection Fund shall be available to the Commission to make any payments to a broadcast radio station for costs that the station incurred resulting from the reorganization of broadcast television spectrum authorized under section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)).
 (d)LimitationAmounts made available to the Commission under subsection (c) shall be available until the end of fiscal year 2022.
 (e)Unused funds returned to the general fund of the treasuryIf any amounts remain in the Radio Consumer Protection Fund after the end of fiscal year 2022, the Secretary shall transfer such amounts to the general fund of the Treasury.
 3.Expedited consideration of applicationsThe Commission shall expedite consideration and approval of applications from licensees of broadcast radio stations seeking to obtain special temporary authority to continue broadcasting during the reorganization of broadcast television spectrum authorized under section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)).
 4.DefinitionsIn this Act: (1)Broadcast radio stationThe term broadcast radio station means any entity that is licensed by the Commission as an AM, FM, noncommercial educational FM, or FM Translator radio broadcast station under the Communications Act of 1934 (47 U.S.C. 151 et seq.).
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)SecretaryThe term Secretary means the Secretary of the Treasury.
			